Citation Nr: 1113014	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03-35 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Seattle, Washington, which denied the Veteran's claim of entitlement to service connection for PTSD.  The claim has since been transferred to the VA RO in Portland, Oregon.

In August 2004, the Veteran testified before a Decision Review Officer at the Seattle RO.  In January 2007, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

In April 2007, the Board remanded the Veteran's claim for further development, specifically in order to attempt to obtain additional service records that would aid the Veteran in substantiating her claim.  This was accomplished, and in April 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  As discussed below, the Board finds that there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where there is non-compliance with the remand orders of the Board, the Board errs as a matter of law when it fails to ensure compliance).

The record reflects that, subsequent to the April 2010 SSOC, the Veteran submitted additional evidence to the Board.  However, because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304(c) (2010).  Therefore, adjudication of the appeal may go forward.



FINDING OF FACT

The preponderance of the competent and credible medical evidence of record shows that the Veteran neither served in combat nor was a prisoner of war, and her claimed in-service stressors, which did not involve her fear of hostile military or terrorist activity, could not be independently verified. 


CONCLUSION OF LAW

PTSD was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he or she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording a VA examination.  38 U.S.C.A. § 5103A.

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In essence, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

The Board finds there is no issue as to providing an appropriate application form, the completeness of the application, or veteran status.  The Board further finds that the written notice, provided in November 2002, prior to the January 2003 rating decision, as well as written notices provided in October 2005, March 2006 and April 2007, fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Although the Veteran was not provided with adequate Dingess notice prior to the initial adjudication of the claim, the Board finds that affording her with adequate notice during the pendency of her appeal, followed by a readjudication of her claim in the April 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the Veteran was not provided with adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, Board remand, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

With regard to the duty to assist, the Board is satisfied that the claims file contains the Veteran's service personnel and service treatment records, as well as post-service VA Medical Center ("VAMC") and private treatment records.  The claims file also contains the Veteran's statements in support of her claim.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, as will be discussed in greater detail below, the Board has determined that an examination is not warranted for the Veteran's claim of entitlement to service connection for PTSD, as there is no competent evidence establishing the occurrence of any of her claimed stressors.  In this regard, the Board observes that the claims folder contains no evidence that she served in combat during service, was a prisoner of war, or that her claimed stressors related to her fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f).  Thus, in the absence of such evidence, there is no reasonable possibility that a VA examination would result in findings favorable to the Veteran; service connection therefore cannot be established for the claimed disability.  Accordingly, the Board finds that a medical opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In addition, the Board concludes that all reasonable efforts to develop evidence for the record have been made and, as will be explained in more detail below, these steps substantially complied with the Board's remand instructions as well the development criteria found at 38 C.F.R. § 3.304(f)(3) and in the VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009).  See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Specifically, the Board observes that despite myriad attempts by VA to obtain the information necessary to corroborate the Veteran's claimed PTSD stressors (including the alleged sexual assault by one of her superiors and her claim of having found the dead body of a close friend/fellow soldier), the AMC determined that the information required to substantiate the alleged events is insufficient to send to the U.S. Army and Joint Services Records Research Center ("JSRCC") and/or is insufficient to allow for meaningful research by the National Achieves and Records Administration ("NARA").  See AMC memorandum dated in April 2010.  

In this regard, the Board notes that the claims folder contains an April 2010 memorandum from the AMC, noting the actions VA performed in order to verify the Veteran's claim.  Specifically, in a May 2007 response to a letter from the RO requesting additional information about her alleged stressors, the Veteran replied by submitting a more detailed stressor statement.  At the time, the RO submitted a request to NPRC for a copy of the duty roster for the 707th Maintenance Battalion for January and February 1977.  However, in May 2007, NPRC responded that the requested documents were not a matter of record at their location, and that NPRC only stored unit rosters for the Army for the period between 1912 to 1974.  A subsequent request for additional information was sent to the Veteran in March 2008.  In June 2008, she responded that she did not know the name of individual Warrant Officer who she claims attacked her and that she could only guess at the last name of the First Sergeant who participated in the attack.  At that time, she claimed that she did not personally know the man who drowned, nor did she know his name.  In January 2010, the AMC sent a request to the U.S. Army Military Institute ("USAMHI") for unit rosters for the 707th Maintenance Battalion for 1976 to 1977.  However, USAMHI responded that NARA is the official custodian of individual personnel and unit or organization records.  In March 2010, a request was sent to NARA for the Company A, 707th Battalion union roster for the period April 23, 1976, to May 6, 1977.  A second request asked for the Company B unit rosters for the same period, as well as the Company A rosters for October 21, 1976, to May 6, 1977.  NARA responded that they did not have such unit rosters among their holdings and to check with NPRC.  However, as previously noted, NPRC had reported in May 2007 that the unit rosters were not a matter of record at their location.  Finally, in April 2010, the AMC asked JSRCC whether, between May 1974 and May 1977, anyone from the Veteran's battalion had died in California as a result of drowning.  The JSRCC responded that they needed the last name of the casualty, as well as the unit of assignment and a two-month period in which the death occurred.  However, because the Veteran failed to provide such information, additional research cannot be undertaken.  

Accordingly, the Board finds that all procedures to obtain the necessary information concerning the Veteran's claimed stressors have been properly followed in accordance with both 38 C.F.R. § 3.304(f)(3) and the M21-1MR and exhausted, and any further attempts would be futile.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all of the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in regulation in an supplemental statement of the case, the Board nonetheless finds that adjudication of the appeal may go forward because the new regulations is more liberal than the old regulation and therefore she will not be harmed by adjudicating the claim under the new regulation.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  In addition, if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity," in place of corroborating the reported stressor, VA will now rely on a veteran's lay testimony alone to establish the occurrence of such stressor, provided that: (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he or she must corroborate his or her testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  It is important to note that, as stated by the Court, "[j]ust because a physician or other health professional accepted [the] appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Accordingly, the Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  

To be accepted as a stressor for VA purposes, a veteran's statement must indicate, with as much specificity as possible, the time, place and details of the claimed stressor.  A very generalized stressor statement will not be sufficient to support a claim for PTSD in a non-combat Veteran.

As to verifying stressors based on personal assault, the Board notes that 38 C.F.R. § 3.304(f)(3) contains specific notification provisions regarding verifying an undocumented personal assault in service with regard to the types of evidence, other than service records, that can be submitted to corroborate such an assault.  In particular, if a PTSD claim is based on Military Sexual Trauma ("MST") or an in-service personal assault, evidence from sources other than the veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  As noted above, the Veteran was initially provided with appropriate notice in November 2002.

III.  Analysis

In her initial stressor statement, received by the RO in September 2002, the Veteran claimed that she had been the victim of an MST.  Specifically, she asserted that, in or about February 1977, while stationed at Fort Hunter Liggett, California, she had been raped in her bed by one man, a drunken warrant officer in her battalion.  At that time, although she claimed that a drunken first sergeant had also been present, she did not implicate him in the alleged attack, but instead, said that she saw him the following morning when he walked in on her while she was taking a shower; she said she threw a bar of soap at him and he simply called her "crazy" and left.  She also said that, although a female roommate had been present prior to the attack, the men had told her to leave, and thus, there was no witness to the actual attack.  In her second statement, received in January 2003, she added that she had not sought medical treatment and had not reported the assault to anyone because she had been threatened by the two soldiers with the loss of her military career if she ever told anyone.  

As noted above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether or not the veteran was engaged in combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the Board notes that the Veteran has not claimed, and the record contains no evidence to support a finding that her claimed stressor was related to combat.  Moreover, the Veteran has not claimed a stressor or stressors related to fear of hostile or terrorist military activity.  As such, the Board finds that her lay statements alone regarding the claimed stressor cannot be accepted as conclusive evidence that such stressor occurred.  38 C.F.R. § 3.304(f).  Therefore, the Board will next consider whether the claimed stressor is supported by credible evidence.  Id. 

As an initial matter, the Board observes that review of the Veteran's service treatment reports shows no evidence that she ever sought or received medical treatment for an alleged sexual assault, nor is there information in her service personnel records indicating that she reported such an attack.  Nonetheless, as previously discussed, evidence other than service records can be submitted to corroborate the occurrence of a claimed stressor.  In this case, however, there is no contemporaneous evidence that would serve to substantiate the Veteran's claim, as she herself stated in her initial statement to VA, that she did not report the claimed attack to anyone at that time.  There is also no contemporaneous evidence of behavioral changes, including no reports of a request to transfer to another unit.  In addition, with the exception of an appendectomy scar, the Veteran's service separation examination revealed normal findings in all areas, including psychiatric.  

Review of the Veteran's post-service treatment records shows that, although she subsequently reported that she had been the victim of a sexual assault, she has made several contradictory statements regarding the core facts of the claimed incident.  First, the Board observes that the post-service treatment records reveal that she did not report the claimed MST to any of her healthcare providers until after 2000- over two decades after her 1977 separation from military service. 

Specifically, VAMC treatment records, dated in November 2002, show she was seen for a mental health consultation, during which she mainly discussed continuing problems with restless leg syndrome ("RLS"), which she said resulted in her having become dependent on prescription antidepressants and sleeping pills.  She added that she began drinking and abusing alcohol due to the RLS.  At that time, she also reported that she had been raped during military service by her warrant officer, but added that her first sergeant had acted "in collusion" with him.  

Private treatment reports from Dr. Thomas Dillon, dated in December 2002, show that the Veteran again reported complaints of severe depression, primarily as a result of RLS, that she said she had been experiencing since her mid-thirties (approximately 15 years).  These records further report that the Veteran claimed she was depressed about being a single mother for the last 13 years.  There is no indication that the Veteran reported experiencing depression as a result of her claimed MST, as Dr. Dillon's subsequent treatment records show that she did not report the incident to him until November 2003.  At that time, contrary to her initial statement to VA of having been attacked by one man (the warrant officer), she claimed that she had been "raped twice by my warrant officer and once by my sergeant." 

VAMC inpatient treatment records, dated March and April 2003, show that the Veteran was hospitalized with complaints of severe depression and agoraphobia.  A social worker note reveals that she reported a history of "multiple rapes" while in the military, but more recently said that she had been held hostage and was sexually-assaulted by a boyfriend.  The treatment records further note that she was experiencing an increasingly severe depressed mood with neurovegitative signs of a major depressive episode and suicidal ideation developing in the context of psychosocial stressors, including the aforementioned domestic violence assault and a recent episode of being stalked by a male acquaintance.  Subsequent VAMC outpatient reports, dated in March 2004, however, show that she told her counselor that she had been sexually-assaulted by her father when she was a child.  

Additional March 2004 VAMC outpatient treatment reports show that the Veteran was seen for continuing difficulties with RLS.  She reported that she had used prescription drugs and was "self-medicating" with alcohol just to be able to sleep.  There is no evidence in the treatment reports, either private or VA, of the Veteran ever having claimed to use alcohol and drugs because of her claimed PTSD due to a MST.  

The Board further notes that in June 2005, during an outpatient evaluation with private licensed psychologist, Dr.  William Trueblood, the Veteran not only reported having been sexually-assaulted by both her father and brother, but also now claimed that she had been raped twice in service by two separate individuals.  Despite these claims, she again reported that she did not begin to experience depressive symptoms until her late thirties (late 1980's or early 1990's) when she was trying to work but was having a great deal of problems due to her RLS.  

In March 2007, the Veteran again revised the facts of her claim and told a VA counselor that she had been raped once during service, but said she had not mentioned the incident to anyone, including her husband at the time, who was also in the Army and had served with her at Fort Hunter Liggett.  However, in a May 2007 statement in support of her claim (VA Form 21-4138), the Veteran not only reported that there had been two separate sexual assaults in service, but also claimed that she had been the victim of sexual harassment and unwanted sexual advances throughout her entire period of active duty service. 
 
In a separate May 2007 statement in support of her claim (VA Form 21-0781a), the Veteran again averred that she had been raped twice by both the warrant officer and the first sergeant, stating this time, however, that the first sergeant participated in the first attack by holding her down for the warrant officer.  She also specifically claimed that she had not told her now ex-husband about the incident(s) at the time because she was afraid that he would get upset and cause trouble for both of them.  She also claimed, during her January 2007 video conference hearing before the Board, that she had not told anyone about what allegedly happened to her.  However, the Board notes that, in recent statements, received in June 2010, the Veteran and her ex-husband wrote that she actually did tell him about the alleged attack while they were both in service.  However, the Veteran's former spouse claimed that he had previously denied knowing about it because he thought it was "best to let it stay in the past."  

Also of record are a group of undated medical treatment notes, received in May 2009, and identified by the Veteran as treatment records from Timothy Hermsen.  These records reveal that, at one point, the Veteran claimed that both the warrant officer and the first sergeant raped her in her room.  However, in a subsequent statement in the same group of treatment notes, she claimed that only the warrant officer raped her (in her room), while the first sergeant stood guarding the door.  Then she revised her statement again, claiming that, on the morning following the rape by the warrant officer, the first sergeant entered the shower room and raped her there.  This last assertion is completely contradictory to her initial stressor statement, dated in September 2002, when she claimed that the first sergeant had merely walked in on her while she showered, but said that she was able to drive him away by throwing a bar of soap.

Finally, the Board notes that the claims folder contains evidence that the Veteran later reported the occurrence of a second stressor that allegedly occurred during service.  During the August 2004 hearing at the Seattle RO, she said that she had found the body of a man who had drowned in a river, and who turned out to be a friend and fellow soldier from her battalion.  She said that she pulled his body out of the water and into a truck, but when she tried to report the incident, her superior threatened her by saying that the same thing could happen to her.  She also alleged that her superior was a "perpetrator" in the drowning, and that it did not appear to be accidental.  Although the Veteran claimed during the hearing that she simply could not remember the victim's name, she later claimed not only to not know his name, but also said that, although she had no idea who he was, she had witnessed him fall out of a canoe and drown.  See Veteran's statement, June 2008.

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the competent and credible evidence is against the Veteran's claim of entitlement to service connection for PTSD, to include as a result of MST.  In this regard, as discussed above, the Board recognizes that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, despite the efforts by VA to obtain from the claimant information about her stressors that was capable of being verified and confirm her stressors with the information she did provide, no evidence has been uncovered that corroborates any stressor.

In addition to the attempts to verify her claimed stressors, the Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time. However, the Board believes the instant case is clearly distinguishable, as the Board is not only relying on the lack of independent corroborating evidence of the claimed stressors, but has also noted that the Veteran's personal statements regarding the claimed events have repeatedly been factually inconsistent.  

As discussed above, with regard to the MST, she initially claimed that she was attacked by one soldier, then claimed to have been attacked twice by both soldiers, then claimed that she was assaulted twice by the warrant office and once by the first sergeant, and then asserted that there had been "multiple" sexual assaults in service.  The Board also finds that the statement from her ex-husband lacks credibility.  As noted above, the Veteran previously stated on several instances that she had not told anyone about the attack during service.  However, in June 2010, after learning that the military was unable to corroborate her claimed stressors, she said that she now remembered telling her former husband about the event while they were both in the Army, a claim that was echoed by her ex-husband in his June 2010 statement.  

Finally, with regard to her claim that she found a dead body, as previously discussed, although the Veteran initially claimed that she was friends with the man who drowned and actually pulled his body from the water, but could not remember his name, she later said that she did not know the man at all, but watched him drown and observed as someone else placed his body in a truck.  

Accordingly, the Board finds the Veteran's credibility is stretched extremely thin by her inability to provide consistent statements about either of her claimed stressors.  Given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD. 

Moreover, because the legal requirement for verification of the claimed stressor(s) has not been met, the Board finds it unnecessary to determine whether or not the Veteran has been diagnosed with PTSD.  Rather, in this case, even assuming that the Veteran was found by a qualified psychologist or psychiatrist to have a diagnosis of PTSD in accordance with the DSM IV as a result of an in-service stressor, based on the findings by the JSRCC, the NARA, the RO, and the AMC that her claims could not be verified, as well as the fact that, when informed of these findings, the Veteran abruptly changed her statement and claimed that she in fact had told her former husband about the alleged assault, the fact remains that the Board deems the Veteran's contentions regarding her experiences in service to be untruthful. 

In closing the Board also notes that, in addition to the Veteran's statements, it has also considered the lay statements submitted by the Veteran's friends and family members, including her daughter, who attested to their knowledge of her recent struggles with alcohol, drugs, and depression.  In this regard, the Court has held that lay persons are competent to report what they observe with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, although the Board believes that the Veteran's friends and family sincerely believe her statements about what happened to her in service, and have observed her various physical and mental disorders over the years, their statements, in and of themselves, are insufficient to corroborate the occurrence of the Veteran's claimed military stressors.  

In summary, and for the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to 

service connection for PTSD.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


